921 F.2d 985
UNITED STATES of America, Plaintiff-Appellee,v.Leonard Brady JACKSON, Defendant-Appellant.
No. 89-6118.
United States Court of Appeals,Tenth Circuit.
July 17, 1990.

Prior Report:  903 F.2d 1313.
Before HOLLOWAY, McKAY, LOGAN, SEYMOUR, MOORE, ANDERSON, TACHA, BALDOCK, BRORBY and EBEL, Circuit Judges.

ORDER

1
Upon consideration of appellant's petition for rehearing and suggesting for rehearing en banc, the court grants rehearing en banc on the sole issue of what standards govern the degree of upward departure from the guideline sentencing range.  The parties shall file supplemental briefs on that issue.


2
Appellant's supplemental brief shall be filed within 21 days from the date of this order.  Appellee's supplemental brief shall be filed within 21 days after service of appellant's supplemental brief.  The supplemental briefs shall be limited to 25 pages.  Within 10 days after service of appellee's supplemental brief, appellant may file a reply brief of no more than 15 pages.